department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas tax_exempt_and_government_entities_division o n release number release date legend org - organization name xx - date address - address trustee - trustee org addre sec_11 sec_2012 date october taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax certified mail - return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code our favorable determination_letter to you dated september 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective march 20xx the revocation of your exempt status was made for the following reason s organizations described in sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you must establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals your stated purpose was to make grants to one or more organizations that qualify as exempt_organizations under sec_501 of the internal_revenue_code you have not made any grants to charitable organizations from your inception to the end of the examination period trustee admitted in an interview on october 20xx that all expenses on form_990-pf were personal therefore all payments made by you inured to her benefit and not for operations exclusively for one or more exempt purposes these payments to her cause you to fail to meet the operational_test by failing the operational_test you are not exempt per regulation sec_1_501_c_3_-1 contributions to your organization are no longer deductible under sec_170 after march 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations internal_revenue_service june org address department of the treasury internal_revenue_service te_ge exemption organizations examination commerce street mc dal dallas tx taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we propose to revoke our recognition of your exempt status as an organization described in sec_501 of the internal_revenue_code the code we enclose our report of examination explaining why we are proposing this action if you accept our proposal please sign and return the enclosed form_6018 consent fo proposed action - sec_7428 unless you have already provided us a signed form_6018 we will issue a final revocation letter determining you are not an organization described in sec_501 after the issuance of the final revocation letter we will publish an announcement that you have been deleted from the cumulative list of organizations contributions to which are deductible under sec_170 of the code if you do not respond to this proposal we will similarly issue a final revocation letter failing to respond to this proposal may adversely impact your legal standing to seek a declaratory_judgment because you may be deemed to have failed to exhaust administrative remedies if you do not agree with our proposed revocation and wish to protest our proposed revocation to the appeals_office of the internal_revenue_service then you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision this written request is called a protest for your protest to be valid it needs to contain certain specific information which generally includes a statement of the facts the applicable law and arguments in support of your position for the specific information needed for a valid protest please refer to page of the enclosed publication the examination process and page of the enclosed publication how to appeal an irs decision on tax-exempt status if you do submit a valid protest then an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication and publication explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation services referred to in publication generally do not apply after issuance of this letter you may also request that we refer this matter for technical_advice as explained in publication and an annual revenue_procedure please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the eo rulings and agreements function then no further administrative appeal will be available to you within the rs on the matter if you receive a final revocation letter you will be required to file federal_income_tax returns for the tax period s shown above as well as for subsequent years you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination form 886-a name of taxpayer tax identification_number year period ended org schedule number or exhibit 20xx12 20xx12 ein explanations of items legend org - organization name city state - state issues ein - ein xx - date trustee-1 - trustee address - address city - whether org org continues to qualify for exemption under sec_501 of the internal_revenue_code whether trustee-1 trustee is a disqualified_person as defined by sec_4946 of the code with respect to org whether the use of org funds by trustee is an act of self-dealing as defined by sec_4941 facts org org was issued a final_determination letter on september 20xx it stated that org was a private_foundation within the meaning of sec_501 and sec_509 and required to file a form_990-pf annually org’s form_1023 stated that the foundation was formed on march 20xx this is also the date on the trust agreement the stated purpose of the foundation was to make grants to one or more organizations that qualify as exempt_organizations under sec_501 of the internal_revenue_code org’s trustee quit claimed a residential piece of real_estate located at address city state to the foundation on april 20xx org's trustee did not transfer the mortgage debt on the property located at address city state to the foundation at the time of the quit clam deed transfer org’s trustee continues to live in the residence and pay the mortgage payments to the lender trustee admitted in the interview on october 20xx that all expenses on form_990-pf were personal expenses form 886-a the foundation had not made any grants to charitable organizations from its inception to the end of the examination period service_department of the treasury-internal revenue schedule number or exhibit form 886-a tax identification_number 20xx12 20xx12 name of taxpayer year period ended org ein explanations of items examination of org’s books_and_records for the periods under examination revealed the following withdrawal information amount amount withdrawals house related other withdrawals atm withdrawals teller withdrawals bank transfers check card purchases pos purchases bank fees total other withdrawals total withdrawals trustee-1 had self-dealing transactions with org totaling dollar_figuredollar_figure dollar_figuredollar_figure in 20xx and dollar_figuredollar_figure in 20xx law code sec_501 provides that an organization described in sec_501 is exempt from income_tax code sec_501 exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual the term charitable includes relief of the poor and distressed federal tax regulations regulations sec_1 c -1 d regulations sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in code sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section organizational_test or the operational_test it is not exempt regulations sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if accomplish one or more of such exempt purposes specified in code sec_501 an organization lf an organization fails to meet either the it engages primarily in activities that department of the treasury-internal revenue form 886-a service schedule number or exhibit form 886-a tax identification_number 20xx12 20xx12 year period ended name of taxpayer org ein explanations of items will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test 326_us_279 regulations sec_1_501_c_3_-1 provides that the operational_test is not satisfied where any part of the organization's earnings inure to the benefit of private shareholders or individuals and where the organization serves a private benefit rather than public interests sec_4941 states that for purposes of this section the term self-dealing means any direct or indirect payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person sec_4946 states that for purposes of this subchapter the term disqualified_person means with respect to a private_foundation a person who is a a substantial_contributor to the foundation or b a foundation_manager within the meaning of subsection b sec_4946 defines the term foundation manager’ as an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation government’s position an applicable_tax-exempt_organization org was granted exemption under sec_501 and sec_509 of the internal_revenue_code on september 20xx as a private_foundation as such org is an applicable tax exempt_organization disqualified_person for a person to be considered a disqualified_person he she must have been a substantial_contributor to the foundation sec_4946 or a foundation_manager within the meaning of sec_4946 trustee-1 is the trustee of org and its only contributor trustee-1 had control of the daily operations of the foundation including single signatory authority in billing approval as the sole contributor to org and the person having complete operational for the years under examination department of the treasury-internal revenue form 886-a service form 886-a explanations of items tax identification_number 20xx12 20xx12 year period ended name of taxpayer org ein schedule number or exhibit control of the operations of the organization for the years under examination trustee-1 meets the definition of a disqualified_person under sec_4946 and sec_4946 self dealing the trustee admitted in interview on october 20xx that all expenses on form_990-pf were personal d d conclusions the stated purpose of the foundation was to make grants to one or more organizations that qualify as exempt_organizations under sec_501 of the internal_revenue_code org has not made any grants to charitable organizations from its inception to the end of the examination period trustee-1 trustee of org was a disqualified_person with respect to org for the periods under examination trustee-1 had transactions with org that met the definition of self-dealing that made her liable for tax under sec_4941 trustee-1 trustee of org admitted in interview on october 20xx that all expenses on form_990-pf were personal therefore all payments made by the foundation were for the private benefit of the trustee and not for operations exclusively for one or more exempt purposes this payments to the trustee trustee-1 causes org to fail to meet the operational_test by failing the operational_test org is not exempt regulations sec_1 c -1 a org should be revoked back to its formation march 20xx department of the treasury-internal revenue form 886-a service
